Exhibit 10.21

Execution Version

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to the Employment Agreement by and between
Target Logistics Management, LLC, a Massachusetts limited liability company (the
“Company”), and Heidi Diane Lewis (the “Executive”), dated as of January 15,
2019 (the “Employment Agreement”), is entered into as of this 2nd day of March,
2020.

WITNESSETH:

WHEREAS, the Company and the Executive previously entered into the Employment
Agreement; and

WHEREAS, the Company has determined that it is prudent to amend the Employment
Agreement’s terms to reflect changes to the Executive’s compensation
arrangements; and

WHEREAS, the Company and the Executive desire to so amend the Employment
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Second Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.         AMENDMENT TO THE EMPLOYMENT AGREEMENT.

Section 5(c) of the Employment Agreement shall be and hereby is amended and to
revise the reference to “50%” to be and to read “65%.”  restated in full as
follows:

2.         AFFIRMATION.  This Amendment is to be read and construed with the
Employment Agreement as constituting one and the same agreement. Except as
specifically modified by this Amendment, all remaining provisions, terms and
conditions of the Employment Agreement shall remain in full force and effect.

3.         DEFINED TERMS. All terms not herein defined shall have the meaning
ascribed to them in the Employment Agreement.

4.         RATIFICATION AS AMENDED. Except as amended by this Amendment, the
terms and conditions of the Employment Agreement are confirmed, approved and
ratified, and the Employment Agreement, as amended by this Amendment, shall
continue in full force and effect.  Any reference to the Agreement in the
Employment Agreement as amended by this Amendment shall mean the Employment
Agreement as amended by this Amendment.

5.         COUNTERPARTS.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.










 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment or have caused this Amendment to be duly executed and delivered on
their behalf.

 

 

 

 

TARGET LOGISTICS MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ James B. Archer

 

 

 

Name:

James B. Archer

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

HEIDI DIANE LEWIS

 

 

 

 

 

 

 

 

 

/s/ Heidi D. Lewis

 



